Exhibit 10.3

 

PROTECTION ONE, INC.
2004 STOCK OPTION PLAN

 


1.                                      PURPOSE.


 

The purpose of the Plan is to assist the Company in attracting, retaining,
motivating and rewarding key employees, and to promote the creation of long-term
value for stockholders by closely aligning the interests of key employees with
those of stockholders.

 


2.                                      DEFINITIONS.


 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)                                  “Affiliate” means, with respect to any
entity, any other entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
entity.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Cause” means, in the absence of any
employment, consulting or other agreement between a Participant and the Employer
otherwise defining Cause, (i) material acts of fraud, personal dishonesty, gross
negligence or willful misconduct on the part of Participant in the course of his
or her employment or services, (ii) a Participant’s engagement in conduct that
is materially injurious to the Company or an Affiliate, (iii) a material
misappropriation by Participant of the assets or business opportunities of the
Company or its Affiliates; (iv) material embezzlement or other material
financial fraud committed by Participant, at his direction, or with his or her
personal knowledge; (v) a Participant’s conviction by a court of competent
jurisdiction of, or pleading “guilty” or “no contest” to, a felony or any other
criminal charge (other than minor traffic violations) that could reasonably be
expected to have a material adverse impact on the Company’s or an Affiliate’s
reputation or business; or (vi) failure by a Participant to follow the lawful
directions of a superior officer or the Board with respect to material business
of the Company.  In the event there is an employment, consulting or other
agreement between a Participant and the Employer defining Cause, “Cause” shall
have the meaning provided in such agreement.

 

(d)                                 “Closing Date” has the meaning ascribed
thereto in the Exchange Agreement.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(f)                                    “Committee” means a committee of two or
more directors designated by the Board to administer the Plan; provided,
however, that directors appointed as members of the Committee shall not be
employees of the Company or any Subsidiary.  In appointing members of the
Committee, the Board will consider whether a member is or will be a Qualified
Member, but such members are not required to be Qualified Members at the time of
appointment or during

 

--------------------------------------------------------------------------------


 

their term of service on the Committee, and no action of the Committee shall be
void or invalid due to the participation of a member who is not a Qualified
Member.

 

(g)                                 “Company” means Protection One, Inc., a
Delaware corporation.

 

(h)                                 “Disability” means the permanent and total
disability of a person within the meaning of Section 22(e)(3) of the Code.

 

(i)                                     “Eligible Person” means each employee of
the Company or of any Subsidiary, including each such person who may also be a
director of the Company, and any person who has been offered employment by the
Company or a Subsidiary, provided that such prospective employee may not
exercise any right relating to an Option until such person has commenced
employment with the Company or a Subsidiary.  An employee on an approved leave
of absence may be considered as still in the employ of the Company or a
Subsidiary for purposes of eligibility for participation in the Plan.

 

(j)                                     “Employer” means either the Company or a
Subsidiary that the Participant (determined without regard to any permitted
transfer of an Option) is employed by or provides services to, as applicable.

 

(k)                                  “Exchange Agreement” means that certain
Exchange Agreement dated as of November 12, 2004, to which the Company is a
party.

 

(l)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, including rules thereunder
and successor provisions and rules thereto.

 

(m)                               “Expiration Date” means the date upon which
the term of an Option expires, as determined under 6(b) hereof.

 

(n)                                 “Fair Market Value” means (i) if the Stock
is listed on a national securities exchange, the closing price reported as
having occurred on the primary exchange with which the Stock is listed and
traded on the date prior to such date, or, if there is no such sale on that
date, then on the last preceding date on which such a sale was reported, (ii) if
the Stock is not listed on any national securities exchange but is quoted in the
National Market System of the National Association of Securities Dealers
Automated Quotation System (“NASDAQ-NMS”) the closing price on the date prior to
such date, or, if there is no such sale on that date then on the last preceding
date on which such a sale was reported, or (iii) if the Stock is not quoted on
NASDAQ-NMS or listed on an exchange, or representative quotes are not otherwise
available, the Fair Market Value shall mean the amount determined by the Board
in good faith to be the fair market value per share of Stock.

 

(o)                                 “Good Reason” with respect to any
Participant, has the meaning ascribed thereto in such Participant’s employment
agreement with the Company.  When used in this Plan, the term “Good Reason”
shall apply only to those Participants who are parties to employment agreements
defining such term.

 

(p)                                 “Option” means a conditional right, granted
to a Participant under Section 6 hereof, to purchase Stock at a specified price
during specified time periods.  Options under the

 

2

--------------------------------------------------------------------------------


 

Plan are intended to qualify as incentive stock options to the extent
permissible under the requirements of Section 422 of the Code.

 

(q)                                 “Option Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of an
individual Option.

 

(r)                                    “Option Stock” means shares of Stock
acquired by a Participant through the exercise of Options.

 

(s)                                  “Participant” means an Eligible Person who
has been granted an Option under the Plan that remains outstanding, or if
applicable, such other person or entity who holds an outstanding Option.

 

(t)                                    “Plan” means this Protection One, Inc.
Stock Option Plan.

 

(u)                                 “Quadrangle Parties” has the meaning
ascribed thereto in the Exchange Agreement.

 

(v)                                 “Qualified Member” means a member of the
Committee who is a “Non-Employee Director” within the meaning of Rule 16b-3 and
an “outside director” within the meaning of Regulation 1.162-27(e)(3) under
Section 162(m) of the Code.

 

(w)                               “Qualified Public Offering” means (i) an
underwritten public offering (either primary or secondary) of Stock that is
registered under the Securities Act with an aggregate offering value of at least
$40 million or (ii) an offering of Stock that is registered under the Securities
Act in connection with a merger, consolidation, exchange offer or other business
combination transaction, or an exchange offer for securities of the Company, in
each case with an aggregate offering value (based on the Fair Market Value of
the Stock offered determined as of the date of the closing of the applicable
transaction) of at least $40 million.

 

(x)                                   “Qualified Sale” means the first
transaction that results in the Quadrangle Parties and their affiliated
entities, as a group, having sold, assigned or otherwise transferred (including,
without limitation, by merger, consolidation or distribution), in one or more
transactions, to one or more parties that are not entities affiliated with the
Quadrangle Parties, an aggregate of at least 60% of the aggregate number of
shares, adjusted in accordance with Section 7(a) below, of Stock owned by the
Quadrangle Parties, as a group, on the Closing Date.

 

(y)                                 “Rule 16b-3” means Rule 16b-3, as from time
to time in effect and applicable to the Plan and Participants, promulgated by
the Securities and Exchange Commission under Section 16 of the Exchange Act.

 

(z)                                   “Securities Act” means the Securities Act
of 1933, as amended from time to time, including rules thereunder and successor
provisions and rules thereto.

 

(aa)                            “Stock” means the common stock, $.0.01 per
share, of the Company.

 

(bb)                          “Subsidiary” means a corporation that is a
“subsidiary corporation” of the Company as that term is defined in Section 424
of the Code.

 

3

--------------------------------------------------------------------------------


 


3.                                      ADMINISTRATION.


 

(a)                                  Authority of the Committee.  Except as
otherwise provided below, the Plan shall be administered by the Committee.  The
Committee shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to (i) select Eligible Persons to
become Participants; (ii) grant Options, taking into account recommendations of
the Company’s Chief Executive Officer; (iii) determine the type, number, and
other terms and conditions of, and all other matters relating to, Options;
(iv) prescribe Option agreements (which need not be identical for each
Participant) and rules and regulations for the administration of the Plan; (v)
construe and interpret the Plan and Option agreements and correct defects,
supply omissions, or reconcile inconsistencies therein; and (vi) make all other
decisions and determinations as the Committee may deem necessary or advisable
for the administration of the Plan.  The foregoing notwithstanding, the Board
shall perform the functions of the Committee for purposes of granting Options
under the Plan to directors.  In any case in which the Board is performing a
function of the Committee under the Plan, each reference to the Committee herein
shall be deemed to refer to the Board, except where the context otherwise
requires.  Any action of the Committee shall be final, conclusive and binding on
all persons, including, without limitation, the Company, its Subsidiaries,
Affiliates, Eligible Persons, Participants and beneficiaries of Participants.

 

(b)                                 Manner of Exercise of Committee Authority. 
At any time that a member of the Committee is not a Qualified Member, (i) any
action of the Committee relating to an Option intended by the Committee to
qualify as “performance-based compensation” within the meaning of Section 162(m)
of the Code and regulations thereunder may be taken by a subcommittee,
designated by the Committee or the Board, composed solely of two or more
Qualified Members; and (ii) any action relating to an Option granted or to be
granted to a Participant who is then subject to Section 16 of the Exchange Act
in respect of the Company will be taken either by such a subcommittee or by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action, provided that, upon such
abstention or recusal, the Committee remains composed of two or more Qualified
Members or, if the Committee would not remain composed of two or more Qualified
Members upon such abstention or recusal, by the Board.  Such action, authorized
by such a subcommittee or by the Committee upon the abstention or recusal of
such non-Qualified Member(s) or by the Board, shall be the action of the
Committee for purposes of the Plan.  The express grant of any specific power to
the Committee, and the taking of any action by the Committee, shall not be
construed as limiting any power or authority of the Committee.

 

(c)                                  Delegation.  The Committee may delegate to
officers or employees of the Company or any Affiliate, or committees thereof,
the authority, subject to such terms as the Committee shall determine, to
perform such functions, including but not limited to administrative functions,
as the Committee may determine appropriate.  The Committee may appoint agents to
assist it in administering the Plan.  Notwithstanding the foregoing or any other
provision of the Plan to the contrary, any Option granted under the Plan to any
person or entity who is not an employee of the Company or any of its Affiliates
shall be expressly approved by the Committee.

 

4

--------------------------------------------------------------------------------


 


4.                                      SHARES AVAILABLE UNDER THE PLAN.


 

(a)                                  Number of Shares Available for Delivery. 
Subject to adjustment as provided in Section 7 hereof, the total number of
shares of Stock reserved and available for delivery in connection with Options
under the Plan shall be 1,996,184 (on a post-Reverse Stock Split (as defined
below) basis) (all of which shares may be, but are not required to be, issued
pursuant to incentive stock options).  Shares of Stock delivered under the Plan
shall consist of authorized and unissued shares or previously issued shares of
Stock reacquired by the Company on the open market or by private purchase.

 

(b)                                 Share Counting Rules.  The Committee may
adopt reasonable counting procedures to ensure appropriate counting and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Option.  To the extent
that an Option expires or is canceled, forfeited, settled in cash or otherwise
terminated or concluded without a delivery to the Participant of the full number
of shares to which the Option related, the undelivered shares will again be
available for Options.  Shares withheld in payment of the exercise price or
taxes relating to an Option and shares equal to the number surrendered in
payment of any exercise price or taxes relating to an Option shall be deemed to
constitute shares not delivered to the Participant and shall be deemed to again
be available for Options under the Plan; provided, however, that, where shares
are withheld or surrendered more than ten years after the date of the most
recent shareholder approval of the Plan or any other transaction occurs that
would result in shares becoming available under this Section 4(b), such shares
shall not become available if and to the extent that it would constitute a
material revision of the Plan subject to shareholder approval under then
applicable rules of the principle stock exchange or automated quotation system
on which the shares are then listed or designated for trading.

 


5.                                      ELIGIBILITY; LIMITATIONS ON OPTIONS.


 

(a)                                  Grants to Eligible Persons.  Options may be
granted under the Plan only to Eligible Persons.

 

(b)                                 162(m) Limitation.  Subject to Section 7
relating to adjustments, no Employee shall be eligible to be granted Options
covering more than 898,283 shares (on a post-Reverse Stock Split basis) of Stock
during any calendar year.

 


6.                                      OPTIONS.


 

(a)                                  General.  Options granted hereunder shall
be in such form and shall contain such terms and conditions as the Committee
shall deem appropriate.  The provisions of separate Options shall be set forth
in an Option Agreement, which agreements need not be identical.

 

(b)                                 Term.  The term of each Option shall be set
by the Committee at the time of grant; provided, however, that no Option granted
hereunder shall be exercisable after the expiration of ten (10) years from the
date it was granted.

 

(c)                                  Exercise Price.  The exercise price per
share of Stock for each Option shall be set by the Committee at the time of
grant but shall not be less than the Fair Market Value of a share of Stock on
the date such Option is granted.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Payment for Stock.  Payment for shares of
Stock to be acquired pursuant to Options granted hereunder shall be made in
full, upon exercise of the Options (i) in immediately available funds in United
States dollars, by certified or bank cashier’ s check or by wire transfer; (ii)
by surrender to the Company of shares of Stock already owned by the Participant
for at least six months (including, without limitation, by attestation to the
ownership of such Stock); (iii) by a combination of (i) and (ii); or (iv) by any
other means approved by the Committee, consistent with applicable law, rules and
regulations.  Anything herein to the contrary notwithstanding, the Company shall
not directly or indirectly extend or maintain credit, or arrange for the
extension of credit, in the form of a personal loan to or for any director or
executive officer of the Company through the Plan in violation of Section 402 of
the Sarbanes-Oxley Act of 2002 (“Section 402 of SOX”), and to the extent that
any form of payment would, in the opinion of the Company’s counsel, result in a
violation of Section 402 of SOX, such form of payment shall not be available.

 

(e)                                  Vesting.  Options shall vest and become
exercisable in such manner and on such date or dates set forth in the Option
Agreement, as may be determined by the Committee; provided, however, that
notwithstanding any vesting dates contained herein or otherwise set by the
Committee, the Committee may in its sole discretion accelerate the vesting of an
Option, which acceleration shall not affect the terms and conditions of any such
Option other than with respect to vesting.  Unless otherwise specifically
provided herein, determined by the Committee or as set forth in the Option
Agreement, the vesting of an Option shall occur only while the Participant is
employed or rendering services to the Company or an Affiliate and all vesting
shall cease upon a Participant’s termination of employment or services for any
reason.

 

(f)                                    Transferability of Options.  Except as
otherwise provided by the Committee, Options shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Participant only by the Participant.  The Committee shall
prescribe rules whereby Options (other than “incentive stock options” under
Section 422 of the Code) may be transferred to a Participant’s immediate family
members, or to trusts or partnerships exclusively for the benefit of such family
members, in each case for legitimate estate tax planning purposes.

 

(g)                                 Termination of Employment.  Except as may
otherwise be provided by the Committee in the applicable Option Agreement:

 


(I)                                     IF PRIOR TO THE EXPIRATION DATE, A
PARTICIPANT VOLUNTARILY TERMINATES EMPLOYMENT WITH THE EMPLOYER OTHER THAN FOR
GOOD REASON (IF APPLICABLE), (1) ALL VESTING WITH RESPECT TO THE OPTIONS SHALL
CEASE, (2) ANY UNVESTED OPTIONS SHALL EXPIRE AS OF THE DATE OF SUCH TERMINATION,
AND (3) ANY VESTED OPTIONS SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF THE
EXPIRATION DATE OR NINETY (90) DAYS AFTER THE DATE OF SUCH TERMINATION.


 


(II)                                  IF PRIOR TO THE EXPIRATION DATE, A
PARTICIPANT’S EMPLOYMENT IS TERMINATED BY THE EMPLOYER WITHOUT CAUSE, OR BY THE
PARTICIPANT FOR GOOD REASON (IF APPLICABLE), (1) THE PARTICIPANT WILL BE
CREDITED WITH 12 ADDITIONAL MONTHS OF VESTING SERVICE, LESS ONE MONTH FOR EACH
TWO MONTHS ELAPSED FROM THE CLOSING DATE THROUGH THE TERMINATION DATE, (2) ANY
UNVESTED OPTIONS SHALL EXPIRE AS OF THE DATE OF SUCH TERMINATION (AFTER GIVING
EFFECT TO THE ACCELERATED VESTING PROVISION IN CLAUSE (1)), AND (3) ANY VESTED


 

6

--------------------------------------------------------------------------------


 


OPTIONS SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF THE EXPIRATION DATE OR THE
FIRST ANNIVERSARY OF SUCH TERMINATION.


 


(III)                               IF PRIOR TO THE EXPIRATION DATE, A
PARTICIPANT’S EMPLOYMENT WITH THE EMPLOYER TERMINATES BY REASON OF SUCH
PARTICIPANT’S DEATH, DISABILITY OR A SALE OF A SUBSIDIARY EMPLOYING THE
PARTICIPANT, (1) ALL VESTING WITH RESPECT TO THE OPTIONS SHALL CEASE, (2) ANY
UNVESTED OPTIONS SHALL EXPIRE AS OF THE DATE OF SUCH TERMINATION, AND (3) ANY
VESTED OPTIONS SHALL EXPIRE ON THE EARLIER OF THE EXPIRATION DATE OR THE FIRST
ANNIVERSARY OF THE DATE OF SUCH TERMINATION.  IN THE EVENT OF A PARTICIPANT’S
DEATH, THE OPTIONS SHALL REMAIN EXERCISABLE BY THE PERSON OR PERSONS TO WHOM A
PARTICIPANT’S RIGHTS UNDER THE OPTIONS PASS BY WILL OR THE APPLICABLE LAWS OF
DESCENT AND DISTRIBUTION.


 


(IV)                              IF PRIOR TO THE EXPIRATION DATE, A
PARTICIPANT’S EMPLOYMENT WITH THE EMPLOYER IS TERMINATED BY THE EMPLOYER FOR
CAUSE, ALL OPTIONS (WHETHER OR NOT VESTED) SHALL IMMEDIATELY EXPIRE AS OF THE
DATE OF SUCH TERMINATION.


 

(h)                                 Initial Option Grant.  The allocation of the
initial grant of Options under the Plan shall be determined by the Committee
prior to the Closing Date.  The initial grant of Options under the Plan shall
occur and be effective not later than the second business day after the Closing
Date.  The per share exercise price of such Options shall be not less than the
greater of $7.50 (on a post-reverse stock split basis) or Fair Market Value of a
share of Stock on the effective date of grant.

 


7.                                      ADJUSTMENT FOR RECAPITALIZATION, MERGER,
ETC.


 

(a)                                  Capitalization Adjustments.  The aggregate
number of shares of Stock which may be granted or purchased pursuant to Options
granted hereunder, the number of shares of Stock covered by each outstanding
Option, the kind of security or other consideration subject to such option, the
maximum number of shares of Stock with respect to which any one person may be
granted Options in any calendar year, and the price per share thereof in each
such Option shall be equitably and proportionally adjusted or substituted, as
determined by the Committee in good faith and in its sole discretion, as to the
number, price or kind of security or other consideration subject to such Options
or as otherwise determined by the Committee in good faith to be fair and
equitable (i) in the event of changes in the outstanding Stock or in the capital
structure of the Company by reason of stock dividends, stock splits, reverse
stock splits, recapitalizations, reorganizations, mergers, consolidations,
combinations, exchanges, or other relevant changes in capitalization occurring
after the date of grant of any such Option, (ii) in the event of any change in
applicable laws or any change in circumstances which results in or would result
in any substantial dilution or enlargement of the rights granted to, or
available for, Participants in the Plan, or (iii) for any other reason which the
Committee determines, in its sole discretion and acting in good faith, to
otherwise warrant equitable adjustment.

 

(b)                                 Corporate Events.  Notwithstanding the
foregoing, except as may otherwise be provided in an Option Agreement, in the
event of (i) a merger or consolidation involving the Company in which the
Company is not the surviving corporation, (ii) a merger or consolidation
involving the Company in which the Company is the surviving corporation but the
holders of shares of Stock receive securities of another corporation and/or
other property,

 

7

--------------------------------------------------------------------------------


 

including cash, (iii) the sale of all or substantially all of the assets of the
Company, (iv) the reorganization or liquidation of the Company or (v) a sale of
greater than fifty percent (50%) of the securities of the Company entitled to
vote in the election of directors to the Board (each, a “Corporate Event”), in
lieu of providing the adjustment set forth in subsection (a) above, the
Committee may, in its discretion, provide that all outstanding Options shall
terminate as of the consummation of such Corporate Event, and provide that
holders of such Options will receive a payment in respect of cancellation of
their Options based on the amount of the per share consideration being paid for
the Stock in connection with such Corporate Event less the applicable Option
exercise price.  Payments to holders pursuant to the preceding sentence shall be
made in cash, or, in the sole discretion of the Committee, in such other
consideration necessary for a holder of an Option to receive property, cash or
securities as such holder would have been entitled to receive upon the
occurrence of the transaction if the holder had been, immediately prior to such
transaction, the holder of the number of shares of Stock covered by the Option
at such time.

 

(c)                                  Fractional Shares.  Any such adjustment may
provide for the elimination of any fractional share which might otherwise become
subject to an Option.

 


8.                                      RIGHT OF FIRST REFUSAL


 

(a)                                  If, at any time prior to the date of
consummation of the earlier of a Qualified Public Offering or a Qualified Sale,
a Participant intends to sell or offer for sale any or all shares of his or her
Option Stock (other than in connection with a Qualified Sale or pursuant to
contractual “drag-along” or similar obligation under a contract to which the
Company is a party) to one or more third parties (such shares of Option Stock
that the Participant intends to sell or offer for sale, “Offered Shares”), the
Participant shall notify the Company in writing of his or her intention to sell
or offer for sale the Offered Shares.  The Participant’s notice to the Company
shall contain an irrevocable offer to sell such Offered Shares to the Company
(in the manner set forth below) at a purchase price specified by the Participant
in such notice (the “Minimum Price”), pursuant to Section 8(b).  At any time
within fifteen (15) days after the date of the receipt by the Company of the
Participant’s notice, the Company shall have the right and option to purchase,
or to arrange for a third party to purchase, all (but not less than all) of the
Offered Shares, pursuant to Section 8(b).

 

(b)                                 The Company shall exercise its right of
first refusal by delivering a certified bank check or checks in the appropriate
amount (or by wire transfer of immediately available funds, if the Participant
provides to the Company wire transfer instructions) to the Participant against
delivery of certificates or other instruments representing the Offered Shares so
purchased, appropriately endorsed by the Participant.  If at the end of the
15-day period, the Company has not tendered the purchase price for such shares
in the manner set forth above, the Participant may, during the succeeding 60-day
period, sell to one or more third parties an aggregate number of shares of
Option Stock less than or equal to the number of Offered Shares, in each case
for a purchase price greater than or equal to the Minimum Price.  Promptly after
any such sale, the Participant shall notify the Company of the consummation
thereof and shall furnish such evidence of the completion and time of completion
of such sale and of the terms thereof as may reasonably be requested by the
Company.  To the extent that, at the end of sixty (60) days following the
expiration of the 15-day period during which the Company is

 

8

--------------------------------------------------------------------------------


 

entitled to purchase the Offered Shares, the Participant has not completed the
sale of all Offered Shares, all of the restrictions on sale, transfer or
assignment contained in this Plan shall, to the extent applicable, again be in
effect with respect to any Offered Shares that have not been sold.

 


9.                                      REPURCHASE RIGHTS UPON TERMINATION OF
EMPLOYMENT.


 

If, prior to a Qualified Public Offering or a Qualified Sale, a Participant’s
employment with the Employer terminates for any reason, the Company shall
thereafter have the right to repurchase such Participant’s Option Stock.  Such
repurchase right may be exercised by written notice to a Participant, delivered
within 60 days of such termination of employment, indicating the number of
shares of Stock to be repurchased and the date on which the repurchase is to be
effected, such date to be not more than thirty (30) days nor less than five (5)
days after the date of such notice.  The certificates representing the shares of
Option Stock to be repurchased shall be delivered to the Company, and the
Company shall deliver cash to the Participant in an amount equal to the
repurchase price, prior to the close of business on the date specified for the
repurchase.  Repurchase under this Section 9 shall be made at a price equal to
the Fair Market Value of the Option Stock as of the date of such repurchase;
provided, that in the event a Participant’s employment with the Employer was
terminated for Cause, the repurchase shall be the exercise price paid by the
Participant for the Option Stock or, if lower, the Fair Market Value of the
Option Stock as of the date of repurchase.

 


10.                               USE OF PROCEEDS.


 

The proceeds received from the sale of Stock pursuant to the Plan shall be used
for general corporate purposes.

 


11.                               RIGHTS AND PRIVILEGES AS A STOCKHOLDER.


 

Except as otherwise specifically provided in the Plan, no person shall be
entitled to the rights and privileges of stock ownership in respect of shares of
Stock which are subject to Options hereunder until such shares have been issued
to that person.

 


12.                               EMPLOYMENT OR SERVICE RIGHTS.


 

No individual shall have any claim or right to be granted an Option under the
Plan or, having been selected for the grant of an Option, to be selected for a
grant of any other Option.  Neither the Plan nor any action taken hereunder
shall be construed as giving any individual any right to be retained in the
employ or service of the Company or an Affiliate.

 


13.                               COMPLIANCE WITH LAWS.


 

The obligation of the Company to make payment of Options in Stock or otherwise
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by governmental agencies as may be required.  Notwithstanding any
terms or conditions of any Option to the contrary, the Company shall be under no
obligation to offer to sell or to sell and shall be prohibited from offering to
sell or selling any shares of Stock pursuant to an Option unless such shares
have been properly registered for sale pursuant to the Securities Act with the
Securities and Exchange Commission or unless the Company has received an opinion
of counsel,

 

9

--------------------------------------------------------------------------------


 

satisfactory to the Company, that such shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with.  The Company shall
be under no obligation to register for sale or resale under the Securities Act
any of the shares of Stock to be offered or sold under the Plan or any shares of
Stock issued upon exercise or settlement of Options.  If the shares of Stock
offered for sale or sold under the Plan are offered or sold pursuant to an
exemption from registration under the Securities Act, the Company may restrict
the transfer of such shares and may legend the Stock certificates representing
such shares in such manner as it deems advisable to ensure the availability of
any such exemption.  Promptly after the date of the consummation of the
debt-for-equity exchange contemplated by the Exchange Agreement, dated as of
November 12, 2004 (the “Exchange Agreement”), by and among the Company and the
Quadrangle Parties, the Company shall file a registration statement on Form S-8
under the Securities Act covering the shares of Stock issuable upon the exercise
of Options and will use reasonable best efforts to maintain the effectiveness of
such registration, and the current status of the prospectus contained therein,
until the exercise or expiration of the Options or, if earlier, until Stock
ceases to be registered under Section 12 (or any successor provision) of the
Securities Exchange Act of 1934, as amended.

 


14.                               MARKET STANDOFF AGREEMENT.


 

As a condition of receiving any Option hereunder, the Participant agrees that in
connection with any registration of the Stock in connection with an underwritten
public offering, upon the request of the Committee or the underwriters managing
any public offering of the Stock, the Participant will not sell or otherwise
dispose of any Option Stock without prior written consent of the Committee or
such underwriters, as the case may be, for a period of time (not to exceed 180
days) from the effective date of such registration as the Committee or the
underwriters may specify for employee-shareholders generally.

 


15.                               WITHHOLDING OBLIGATIONS.


 

As a condition to the exercise of any Option, the Committee may require that a
Participant satisfy, through deduction or withholding from any payment of any
kind otherwise due to the Participant, or through such other arrangements as are
satisfactory to the Committee, the minimum amount of all Federal, state and
local income and other taxes of any kind required or permitted to be withheld in
connection with such exercise.  The Committee, in its discretion, may permit
shares of Stock to be used to satisfy tax withholding requirements and such
shares shall be valued at their Fair Market Value as of the settlement date of
the Option; provided, however, that the aggregate Fair Market Value of the
number of shares of Stock that may be used to satisfy tax withholding
requirements may not exceed the minimum statutory required withholding amount
with respect to the exercise of such Option.

 


16.                               AMENDMENT OF THE PLAN OR OPTIONS.


 

(a)                                  Amendment of Plan.  The Board at any time,
and from time to time, may amend the Plan; provided, however, that without
further stockholder approval the Board shall not make any amendment to the Plan
which would increase the maximum number of shares of Stock which may be issued
pursuant to Options under the Plan, except as contemplated by Section 7

 

10

--------------------------------------------------------------------------------


 

hereof, or which would otherwise violate the shareholder approval requirements
of the national securities exchange on which the Stock is listed or NASDAQ-NMS,
as applicable.

 

(b)                                 No Impairment of Rights.  Rights under any
Option granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless the Participant consents in writing.

 

(c)                                  Amendment of Stock Options.  The Committee,
at any time, and from time to time, may amend the terms of any one or more
Options; provided, however, that the rights under any Option shall not be
impaired by any such amendment unless the Participant consents in writing.

 


17.                               TERMINATION OR SUSPENSION OF THE PLAN.


 

The Board may suspend or terminate the Plan at any time.  Unless sooner
terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board.  No Options may be
granted under the Plan while the Plan is suspended or after it is terminated.  
Rights under any Option granted before suspension or termination of the Plan
shall not be impaired by any suspension or termination of the Plan unless the
Participant consents in writing.

 


18.                               EFFECTIVE DATE OF THE PLAN; NUMBERS OF SHARES.


 

The Plan shall be effective as of the date the Plan is approved by the Board,
subject to approval of the Company’s stockholders at the Company’s next meeting
at which a quorum is present and subject to the consummation of the
debt-for-equity exchange contemplated by the Exchange Agreement.  Prior to the
consummation of the debt-for-equity exchange contemplated by the Exchange
Agreement, the Company will effectuate a one-share-for-fifty reverse stock split
(the “Reverse Stock Split”).  All references in the Plan to numbers of shares of
Stock refer to shares on a post-Reverse Stock Split basis. This Plan and any
Options shall be void and of no effect if the Plan is not approved by the
Company’s stockholders at the Company’s next meeting at which a quorum is
present or if the debt-for-equity exchange contemplated by the Exchange
Agreement is not consummated.

 


19.                               MISCELLANEOUS.


 

(a)                                  Options to Participants Outside of the
United States.  The Committee may modify the terms of any Option under the Plan
made to or held by a Participant who is then resident or primarily employed
outside of the United States in any manner deemed by the Committee to be
necessary or appropriate in order that such Option shall conform to laws,
regulations and customs of the country in which the Participant is then resident
or primarily employed, or so that the value and other benefits of the Option to
the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such Option to a Participant who is resident
or primarily employed in the United States.  An Option may be modified under
this Section 19(a) in a manner that is inconsistent with the express terms of
the Plan, so long as such modifications will not contravene any applicable law
or regulation or result in actual liability under Section 16(b) of the Exchange
Act for the Participant whose Option is modified.

 

11

--------------------------------------------------------------------------------


 

(b)                                 No Liability of Committee Members.  No
member of the Committee shall be personally liable by reason of any contract or
other instrument executed by such member or on his behalf in his capacity as a
member of the Committee nor for any mistake of judgment made in good faith, and
the Company shall indemnify and hold harmless each member of the Committee and
each other employee, officer or director of the Company to whom any duty or
power relating to the administration or interpretation of the Plan may be
allocated or delegated, against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim) arising out of any
act or omission to act in connection with the Plan unless arising out of such
person’s own fraud or willful bad faith; provided, however, that approval of the
Board shall be required for the payment of any amount in settlement of a claim
against any such person.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or By-Laws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.

 

(c)                                  Payments Following Accidents or Illness. 
If the Committee shall find that any person to whom any amount is payable under
the Plan is unable to care for his affairs because of illness or accident, or is
a minor, or has died, then any payment due to such person or his estate (unless
a prior claim therefor has been made by a duly appointed legal representative)
may, if the Committee so directs the Company, be paid to his spouse, child,
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment.  Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

 

(d)                                 Designation and Change of Beneficiary.  Each
Participant may file with the Company a written designation of one or more
persons as the beneficiary who shall be entitled to receive the rights or
amounts payable with respect to an Option due under the Plan upon his death.  A
Participant may, from time to time, revoke or change his beneficiary designation
without the consent of any prior beneficiary by filing a new designation with
the Committee.  The last such designation received by the Company shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt.  If no beneficiary designation is filed by the Participant, the
beneficiary shall be deemed to be his or her spouse or, if the Participant is
unmarried at the time of death, his or her estate.  Any beneficiary of the
Participant receiving an Option hereunder shall remain subject to the terms of
the Plan and the applicable Option agreement.

 

(e)                                  Governing Law.  The Plan shall be governed
by and construed in accordance with the internal laws of the State of Delaware
without reference to the principles of conflicts of laws thereof.

 

(f)                                    Funding.  No provision of the Plan shall
require the Company, for the purpose of satisfying any obligations under the
Plan, to purchase assets or place any assets in a trust or other entity to which
contributions are made or otherwise to segregate any assets, nor shall the
Company maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for such
purposes.

 

12

--------------------------------------------------------------------------------


 

Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other employees under general law.

 

(g)                                 Reliance on Reports.  Each member of the
Committee and each member of the Board shall be fully justified in relying,
acting or failing to act, and shall not be liable for having so relied, acted or
failed to act in good faith, upon any report made by the independent public
accountant of the Company and its Affiliates and upon any other information
furnished in connection with the Plan by any person or persons other than
himself.

 

(h)                                 Titles and Headings.  The titles and
headings of the sections in the Plan are for convenience of reference only, and
in the event of any conflict, the text of the Plan, rather than such titles or
headings shall control.

 

13

--------------------------------------------------------------------------------